Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-70600 Commission on December 21, 2007 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. [ 21 ] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. [ ] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositors Principal Executive Offices) (Zip Code) Depositors Telephone Number, including Area Code (610) 425-3400 Michael A. Pignatella, Counsel John S. (Scott) Kreighbaum, Esq. ING ING Americas (U.S. Legal Services) One Orange Way, C1S 1475 Dunwoody Drive Windsor, CT 06095-4774 West Chester, PA 19308-1478 (860) 580-2831 (610) 425-3404 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 X on December 21, 2007 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group and Individual Deferred Variable Annuity Contract PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 30, 2007 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 21 by reference to Registrants filing under Rule 497(c) as filed on April 30, 2007; under Rule 485(b) as filed on May 1, 2007 and August 15, 2007; and under Rule 497(e) as filed on May 29, 2007, August 20, 2007, September 21, 2007 and September 24, 2007. A supplement dated December 21, 2007 to the Prospectus is included in Part A of this Post- Effective Amendment No. 21. ING USA ANNUNITY AND LIFE INSURANCE COMPANY and its Separate Account B Retirement Solutions  ING Rollover Choice SM Variable Annuity Supplement dated December 21, 2007 to your current Contract Prospectus dated April 30, 2007, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective January 28, 2008 , the ING American Funds Bond Portfolio (Class I) and the ING WisdomTree SM Global High-Yielding Equity Index Portfolio (Class S) will be made available for investment under the contract and classified as accepted funds. In addition, the ING American Funds Bond Portfolio may be invested in as a fixed allocation fund. The fund is structured as a master feeder fund that invests directly in shares of underlying funds. The fund may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. The fund is an affiliated fund, and the underlying funds in which it invests may be affiliated as well. The funds prospectus discloses the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. 2. The minimum and maximum total annual fund operating expenses shown in the Contract Prospectus did not change with the addition of the ING American Funds Bond Portfolio and the ING WisdomTree SM Global High-Yielding Equity Index Portfolio. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. 3. The following information is added to Appendix B  The Funds in the Contract Prospectus: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING American Funds Bond Portfolio ING Investments, LLC Investment Adviser to the Master Fund: Capital Research Management Company (CRMC) Seeks to maximize your level of current income and preserve your capital. The Portfolios investment objective is not fundamental and may be changed without a shareholder vote. ING Variable Portfolios, Inc.  ING WisdomTree SM Global High-Yielding Equity Index Portfolio *WisdomTree SM is a service mark of WisdomTree Investments. ING Investments, LLC Subadviser: ING Investment Management Co. Seeks investment returns that closely correspond to the price and yield performance, before fees and expenses, of the WisdomTree SM Global High-Yielding Equity Index (Index). The Portfolios investment objective is not fundamental and may be changed without a shareholder vote. X.70600-07F December 2007 SEPARATE ACCOUNT B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits Financial Statements: (a)(1) Incorporated by reference in Part A: Condensed Financial Information Incorporated by reference in Part B: Financial Statements of Separate Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2006 - Statements of Operations for the year ended December 31, 2006 - Statements of Changes in Net Assets for the years ended December 31, 2006 and 2005 - Notes to Financial Statements Financial Statements of ING USA Annuity and Life Insurance Company: - Report of Independent Registered Public Accounting Firm - Statements of Operations for the years ended December 31, 2006, 2005 and - Balance Sheets as of December 31, 2006 and 2005 - Statements of Changes in Shareholders Equity for the years ended December 31, 2006, 2005 and 2004 - Statements of Cash Flows for the years ended December 31, 2006, 2005 and - Notes to Financial Statements (b) Exhibits Resolution of the Board of Directors of ING USA Annuity and Life Insurance Company authorizing the establishment of the Registrant  Incorporated by reference to the Initial Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 1, 2001 (File Nos. 333-70600; 811-5626). Not applicable Amendment to and Restatement of the Distribution Agreement between ING USA and Directed Services, Inc. effective January 1, 2004  Incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 9, 2004 (File Nos. 333-90516, 811-5626). Master Selling Agreement  Incorporated by reference to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on May 12, 2006 (File Nos. 333-70600; 811-5626). Variable Annuity Group Master Contract (GA-MA-1102)  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File Nos. 333-70600; 811-5626). Variable Annuity Contract (GA-IA-1102)  Incorporated by reference to Pre- Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Variable Annuity Certificate (GA-CA1102)  Incorporated by reference to Pre- Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). GET Fund Rider (GA-RA-1085)  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Section 72 Rider  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333- Waiver of Surrender Charge Rider  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Simple Retirement Account Rider  Incorporated herein by reference to Post- Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). 403(b) Rider  Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). Individual Retirement Annuity Rider  Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). ROTH Individual Retirement Annuity Rider  Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033- Death Benefit Option Package Endorsement (GA-RA-1117)  Incorporated herein by reference to Post-Effective Amendment No. 4 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on August 1, 2003 (File No. 333-70600). Company Address and Name Change Endorsement  Incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File No. 333-28679). Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING Life Pay) (IU-RA-3023)  Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on July 20, 2006 (File No. 333- Sample Schedule Page Entries for Minimum Guaranteed Withdrawal Benefit Rider with Reset (Life Pay) (IU-RA-3023)  Incorporated by reference to Post- Effective Amendment No. 15 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on July 20, 2006 (File No. 333-70600). Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING Joint Life Pay) (IU-RA-3029)  Incorporated by reference to
